Citation Nr: 1538703	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  12-17 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable rating for left ear hearing loss.

3.  Entitlement to an increased rating for left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to November 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2015, the Veteran presented testimony in support of his claims to the undersigned VLJ.  In July 2015, he submitted additional evidence along with a waiver of initial consideration by the RO. 

In this decision, the Board is granting service connection for right ear hearing loss, an increased initial rating for hearing loss, and an increased rating for his left knee. The issues of whether the Veteran is entitled even higher ratings for his hearing loss and left knee are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss is related to service.

2.  Prior to July 2015, his hearing loss manifested with Level I hearing acuity in both ears; thereafter, his hearing loss manifested with Level III in the right ear and Level V in the left ear.

3.  The Veteran's left knee manifests with painful motion due to arthritis, slight instability, and frequent episodes of locking, pain, and effusion into the joint.
CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).

2.  The criteria are not met for a compensable rating for hearing loss prior to July 2015; the criteria are met for a 10 percent rating thereafter.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.400(o), 4.85, 4.86, DC 6100 (2015).

3.  The criteria are met for a separate 20 percent rating under DC 5258; the criteria are not met for higher ratings under DCs 5010-5261 or 5257.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5260, 5257, 5258 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, relevant treatment records have been associated with the claims file.  The Veteran was provided with VA examinations in conjunction with this claim, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that additional development is needed because the record suggests that his disabilities have increased, which will be discussed in more detail in the Remand section below.  As additional development will be undertaken, he is not prejudiced by the Board's decision to grant increased ratings based on the evidence as it currently stands.

Service Connection

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2014).

The Veteran's right ear hearing loss has been denied service connection because his hearing loss was not considered disabling for VA purposes.  38 C.F.R. § 3.385 (2015).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

At the most recent VA examination, in November 2011, the Veteran's right ear hearing loss did not meet the standards listed above.  He has since submitted a July 2015 private audiogram that shows he now has hearing loss that is disabling for VA purposes.

The November 2011 VA examination diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner opined that hearing loss was at least as likely as not related to service.  He indicated that the Veteran's record showed normal hearing on entrance, but his records were not complete enough to discern whether he had significant loss during service.  However, since there was no significant noise exposure after service, it was at least as likely as not that his hearing loss resulted from in-service noise exposure.

Accordingly, service connection for right ear hearing loss is granted.

Increased Ratings

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes (DCs).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2015).  When a question arises as to which of two ratings applies under a particular DC, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable DCs.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

Separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); AB v. Brown, 6 Vet. App. 35 (1993); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Bilateral hearing loss

Examinations for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a) (2015).  The private July 2015 audiogram submitted by the Veteran complies with these requirements.

Once a disability is established, a numeric designation of hearing impairment is  determined for each ear by applying the puretone threshold average and Maryland CNC percentage scores to Table VI ("Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination"), resulting in a Roman numeral designation.  38 C.F.R. § 4.85(b), Table VI (2014).  Disability ratings are then assigned by combining the level of hearing loss in each ear in Table VII ("Percentage Evaluation for Hearing Impairment").  38 C.F.R. § 4.85(e), Table VII (2014).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Table VI is used to determine the Roman numeral designation (I through XI) for hearing impairment in each ear, unless the examiner certifies that use of the speech discrimination test is not appropriate, which has not occurred in this case.  
The Veteran's hearing loss is currently rated 0 percent under DC 6100.  38 C.F.R. §§ 4.85 (2015).  His current rating is based on only the left ear, as the right ear was not service-connected until this decision.

The record contains two hearing tests conducted during the relevant time period.  The Veteran testified that he submitted earlier private hearing tests on a compact disc sometime in 2012, unfortunately, those records do not appear to have been printed out or scanned into his virtual claims files.  He was put on notice of this during a personal hearing he had with a Decision Review Officer (DRO) at the RO in November 2012, and was also discussed during his June 2015 hearing.  In July 2015, he reported that he was unable to locate additional copies of those older records.  On Remand, another attempt will be made to locate the disc.

At the November 2011 VA examination, an audiogram recorded the following puretone thresholds, in decibels:




HERTZ


Nov 2011
500
1000
2000
3000
4000
RIGHT
15
10
10
10
25
LEFT
15
10
10
30
40

His Maryland CNC test scores were 96 percent for the right ear, and 94 percent for the left ear.  During the examination, the Veteran complained that he can hear well enough when there is no competing noise, but when there is other noise he has difficulty distinguishing words.

The Veteran submitted a private audiogram dated from July 2015.  The Board, as factfinder, is permitted to interpret the results.  Kelly v. Brown, 7 Vet. App. 471 (1995).  The results are shown below:




HERTZ


July 2015
500
1000
2000
3000
4000
RIGHT
30
15
25
35
55
LEFT
30
30
30
70
80

His Maryland CNC test scores were 80 percent for the right ear, and 72 percent for the left ear.

He has asserted that his employer gives him random hearing tests, and have told him that he is profoundly deaf in one ear, and deaf in the other.  He has complained that he has a hard time hearing the television, and must turn it up, which means that no one will watch it with him.  He said that he has a hard time hearing sirens or other emergency sounds while driving.  He has a hard time understanding conversation if the speaker is not facing him.  He reported in June 2015 that he still works but no longer conducts any business over the phone because he cannot hear well.

Based on the above evidence, the Board finds that a 10 percent rating is warranted, starting from July 2015, as that is the earliest that it is factually ascertainable from the available evidence that his right ear hearing loss had reached the point where it is considered disabling for VA purposes.  38 C.F.R. § 3.400(o); Swain v. McDonald, 27 Vet. App. 219 (2015).  In November 2011, his hearing level acuity was Level I in each ear, pursuant to Table VII.  This corresponds to a noncompensable (0 percent) rating.  In July 2015, his hearing acuity was Level III in the right ear, and Level V in the left ear, which corresponds to a 10 percent rating.  Although the evidence requires additional development, it is clear that he is entitled to at least this level of compensation.

The evidence does not show that a higher rating is warranted at this time.  The Board has considered his functional loss-that he cannot hear when there is background noise and has stopped using the phone at work altogether-but does not find that it alters the analysis.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). There is no evidence of any other hearing tests showing worse hearing or lower speech recognition scores.  


Left knee

The Veteran's left knee is currently rated as 10 percent disabling under DC 5010-5260 for limited motion due to arthritis, with a separate 10 percent rating under DC 5257 for instability of the knee.  38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.27 (explaining and setting forth the procedure for assigning hyphenated ratings).  

Traumatic arthritis is rated under DC 5010, which, in turn, is rated under the appropriate codes regarding limited motion pertaining to the joint involved, or, if there is no limited motion, then a 10 percent rating is assigned when there is evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is involvement of 2 or more major joints, or 2 or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a , DCs 5010, 5003 (2014).  Painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59 (2014).

Limited flexion is rated under DC 5260, which assigns a 10 percent rating when flexion is limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and, a 30 percent rating when limited to 15 degrees.  38 C.F.R. § 4.71a.  

When evaluating disabilities causing limited motion, it is necessary to consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

A rating higher than 10 percent is not warranted under DC 5010-5260.  The evidence does not show any incapacitating episodes due to arthritis of the left knee during the appeal period, although there is a suggestion that a total knee replacement is currently being contemplated.  38 C.F.R. § 4.71a, DC 5010.  Further, his worst flexion measurements were taken at the March 2013 VA examination, where he was able to flex to 95 degrees.  This well exceeds the criteria for even a noncompensable rating.  Even when taking into account his pain and other functional loss, there is no indication that his range of flexion was ever reduced to 30 degrees or less, or that his functional loss results in a close approximation of this level of loss, which is what is required for the next higher rating.  38 C.F.R. § 4.71a, DC 5260; Johnston, supra.  

He has also shown limited extension.  Again, at the March 2013 VA examination, he was not able to fully extend his leg, and could only reach 5 degrees.  Under DC 5261, limited extension to 5 degrees warrants a 0 percent rating; to 10 degrees, a 10 percent rating; to 15 degrees, a 20 percent rating; to 20 degrees, a 30 percent rating; to 30 degrees, a 40 percent rating; and, to 45 degrees, a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261.  The evidence shows that he meets the criteria for a noncompensable rating, but this does not avail the Veteran of a higher rating.  Even when taking into account his pain and other functional loss, there is no indication that his range of extension was ever limited to 10 degrees or more, or that his functional loss results in a close approximation of this level of loss, which is what is required for the next higher rating.  38 C.F.R. § 4.71a, DC 5261; Johnston, supra.  

The evidence does not support a higher rating under DC 5257 for instability.  His private treatment records show stability of the knee in 2008, 2011, and 2015.  He has purchased a brace for stability, which was noted in the November 2011 VA examination.  During that examination, diagnostic testing for instability was negative.  During the March 2013 VA examination, he was found to have slight instability, with a deviation of between 0 and 5 millimeters.  This is the lowest range, and the Board finds it corresponds to the lowest compensable rating under this code.  There is no suggestion that his instability is worse than this, and he has not so alleged.

The Board finds that the evidence does support a separate rating under DC 5258, which assigns a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.  The Board notes that his medical records do not show locking.  He has testified that his knee swells and needs to be drained.  He said that when it swells, he can no longer bend it.  The evidence also shows stiffness and "crunching" in July 2015 private records.  And, although it is not clear that he has true "locking" episodes, the evidence shows that he has frequent problems with swelling and effusion, for the entire period on appeal, as well as pain.  In giving him the benefit of the doubt, he is entitled to this separate 20 percent rating for the entire period on appeal.  38 C.F.R. §§ 3.400(o), 4.3, 4.71a, DC 5258.

The record does not show ankylosis, impairment of the tibia and fibula, or genu recurvatum, therefore DCs 5256, 5262, or 5263 are not warranted.

Extraschedular Consideration

The Board considered whether this claims should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b), which is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

The Board does not find that referral for an extraschedular rating is warranted.  He complains of pain in his knee, with swelling and stiffness.  The evidence shows he also has limited motion, instability, and difficulty walking distances and climbing on or under things.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In sum, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, and there is nothing exceptional or unusual about the Veteran's knee disability.  Thun, 22 Vet. App. 111, 115 (2008).  

The evidence does not show that his hearing loss presents such an exceptional disability picture that the available schedular rating is inadequate.  He has not complained of any other symptom related to his hearing loss other than difficulty hearing, and the evidence does not suggest an unusual symptom.  The rating criteria reasonably describe the Veteran's disability level and symptomatology, and specifically addresses impairment of hearing acuity.  38 C.F.R. § 4.85, DC 6100. 

The rating schedule measures and contemplates each aspect of the Veteran's hearing loss disability.  As explained in the proposed rule for the current version of Diagnostic Code 6100, the criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment.  See 52 Fed. Reg. 17606 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. §§ 4.85, 4.86(a), 4.87(a), and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000, and 4000 Hertz, and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz range.

Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with a slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa. 

Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores and to recognize exceptional patterns of hearing impairment.  Notably, VA determined Table VII was developed during months of consultations with our Department of Medicine and represents the best judgment of experts in this field. 

Based upon the stated factors and considerations undertaken by VA and medical experts in developing the current criteria of Diagnosis Code 6100, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology.  The Veteran's description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination.  Whatever the Board or Court of Appeals for Veterans Claims may think of the content of the rating schedule, neither may review it.  38 U.S.C.A. § 7252(b) "broadly preclud[es] judicial review of the contents of the disability rating schedule in toto."  Wanner v. Principi, 370 F.3d 1124, 1130 (Fed. Cir. 2004).  "There is no dispute that Department regulations defining the schedule's content are part of 'the schedule of ratings for disabilities.'  Wingard v. McDonald, 779 F.3d 1354, 1357 (Fed. Cir. 2015).  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  All of symptoms of his service-connected disabilities are being compensated.  Indeed, he was recently awarded a separate rating for instability of the left knee.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  After applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Board identifies no additional symptoms that have been attributed to a specific service-connected condition or conditions that are not separately service-connected or encompassed by the rating criteria.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Rice considerations

In Rice v. Shinseki, the Court held that a request for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Veteran has alleged that his disabilities impact his ability to work, but not that they prevent working.  Rather, the latest evidence indicates he is still working, but with some reasonable accomodations.  Given that the Veteran is being compensated for his disabilities, which contemplates industrial impairment, and that additional higher ratings may be warranted, on the current record before it, entitlement to TDIU is not raised.  

ORDER

Service connection is granted for right ear hearing loss.

The claim of entitlement to a compensable rating for hearing loss prior to July 2015 is denied.

A 10 percent rating is granted for hearing loss starting from July 2015.

The claims of entitlement to a rating higher than 10 percent under DC 5010-5260 and to a rating higher than 10 percent under DC 5257 are denied.

A separate 20 percent rating is granted for frequent episodes of locking, pain, and effusion into the joint for the entire period on appeal.


REMAND

The Veteran's claims require additional development.

In regard to his hearing loss, the Veteran testified that his employer has taken periodic hearing tests throughout the years.  As the most recent evidence shows that he was still employed, an effort should be made to obtain those records.  

Also, he testified that he submitted a compact disk (CD) of records to the Houston RO, however, it appears that this CD has been lost.  On remand, the RO is requested to make an effort to locate this CD, possibly in his paper file if one still exists (the Board notes it was mentioned by the March 2013 VA examiner, but he was unable to open it).  As this CD allegedly contained medical records that are no longer available, it is important that an effort be made to locate this evidence. 

He should also be provided an updated VA hearing examination.  If any additional records are obtained, the examiner should be asked to comment on the findings of any other hearing loss tests.
In regard to his left knee, the evidence suggests that it has increased in severity, and that he may have had a total knee replacement.  Accordingly, an updated examination should be scheduled.

On remand, efforts should also be made to obtain updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his left knee and hearing loss, and make arrangements to obtain all records not already associated with the claims file.

Specifically ask the Veteran to provide authorization to obtain records of hearing tests conducted by his employer, most critically from the years 2011 through the present.

Specifically ask whether he has had a total knee replacement, and if so, to provide authorization to obtain those records.

2.  Contact the RO for a determination as to whether his physical paper claims file still exists, and if so, to search for a CD that was submitted by the Veteran in or around 2012.  (This CD was mentioned as being in the file by the March 2013 VA examiner.)

3.  After receipt of all records, schedule an updated VA hearing examination for a report on the current severity of his hearing loss.  All appropriate diagnostic tests are to be conducted.  

If any records of hearing tests are obtained, the examiner is asked to review them, and to provide an opinion as to whether they show a comparable level of hearing loss as that shown in the July 2015 private examination report.

4.  Also schedule an updated VA joints examination for a report on the current severity of his left knee, unless he has had a total knee replacement, in which case an examination should be scheduled in accordance with 38 C.F.R. § 4.71a, DC 5055.  If he has not had a total knee replacement, a complete examination should be conducted.  The examiner is asked to take a detailed history from the Veteran regarding his symptoms.

The examiner is asked to take range of motion measurements, and to provide an opinion as to whether his motion is further limited after repeated use and during flares, in terms of estimated measurements if possible.  He has complained that his knee swells to the point that he cannot flex it, but it is not clear how frequently this occurs.  The examiner is asked whether this stiffness results in the equivalent of ankylosis of the knee.  

The examiner is asked to comment on whether his instability has increased since the March 2013 examination, and whether he has any symptoms due to meniscectomy.

5.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

6.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


